      Case 3:17-cv-01118-BEN-BLM Document 304 Filed 11/05/19 PageID.14057 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofCalifornia
                                                                      __________


            Whitewater West Industries, LTD.,                  )
                             Plaintiff                         )
                                v.                             )      Case No. 3:17-cv-01118-BEN (BLM)
   Pacific Surf Designs, Inc. and Flow Services, Inc.          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant, Pacific Surf Designs, Inc. and Flow Services, Inc.                                                 .


Date:          10/30/2019                                                              /s/ Joseph E. Thomas
                                                                                         Attorney’s signature


                                                                                    Joseph E. Thomas (101443)
                                                                                     Printed name and bar number


                                                                              18101 Von Karman Avenue, Suite 230
                                                                                  Irvine, California 92612-7132
                                                                                               Address

                                                                                       jthomas@twtlaw.com
                                                                                            E-mail address

                                                                                          (949) 679-6400
                                                                                          Telephone number

                                                                                          (949) 679-6405
                                                                                             FAX number
Case 3:17-cv-01118-BEN-BLM Document 304 Filed 11/05/19 PageID.14058 Page 2 of 2



    1 JOSEPH E. THOMAS (State Bar No. 101443)
      WILLIAM J. KOLEGRAFF (State Bar No. 183861)
    2 THOMAS, WHITELAW & KOLEGRAFF LLP
      18101 Von Karman Avenue, Suite 230
    3 Irvine, California 92612-7132
      Telephone:      (949) 679-6400
    4 Facsimile:      (949) 679-6405

    5 Attorneys for Defendant

    6

    7

    8                               UNITED STATES DISTRICT COURT
    9                            SOUTHERN DISTRICT OF CALIFORNIA
   10

   11 WHITEWATER WEST INDUSTRIES, LTD.,                    CASE NO. 3:17-CV-01118-BEN (BLM)
      a Canadian Corporation,
   12                                                      CERTIFICATE OF SERVICE
                    Plaintiff,
   13                                                      The Hon. Roger T. Benitez
             vs.
   14
      PACIFIC SURF DESIGNS, INC., a Delaware
   15 Corporation, and FLOW SERVICES, a                    Trial Date:       December 3, 2019
      California Corporation, ,
   16
                    Defendants.
   17

   18

   19          The undersigned hereby certifies that a true and correct copy of the foregoing document
   20 has been served on October 30, 2019, to all counsel of record who are deemed to have consented

   21 to electronic service via the Court’s CM/ECF system per Civil Local Rule 5.4. Any counsel of

   22 record who have not consented to electronic service through the Court’s CM/ECF system will be

   23 served by electronic mail, first class mail, facsimile and/or overnight delivery.

   24

   25
        Dated October 30, 2019                   By:          /s/ Joseph E. Thomas
   26                                                  JOSEPH E. THOMAS
                                                       Attorney for Defendant
   27

   28
                                                                                     3:17-CV-01118-BEN (BLM)
                                             CERTIFICATE OF SERVICE
